DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/20/2021.  Claims 1 and 20 are amended and claims 1, 3-7, and 9-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2009/0129056 to Taya et al. (hereinafter Taya) in view of US PG Pub. 2006/0204676 to Jones et al. (hereinafter Jones) and US PG Pub. 2006/0176565 to Nagao (hereinafter Nagao).
Regarding claim 1, Taya discloses a backlight module (Fig. 5; abstract), the backlight module comprising a light guiding plate (lightguide plate 2, Fig. 5) and a light deflector (optical structure above light guide plate 2, Fig. 5) arranged on a side of a light exit face (top surface 2c, Fig. 5) of the light guiding plate, wherein the light deflector comprises: a prism module (prism columns 43, Fig. 5); and a plurality of light deflecting elements each having a similar structure (elements of prism sheet 41 and prisms 42 and 43, Fig. 5), wherein respective light deflecting elements are asymmetrically structured to be inclined from a normal direction (Figs. 5, 10-11; para [0051-0068]), wherein the normal direction is perpendicular to the light exit face of the light guiding plate, so that an angle of view of light exiting from the backlight module is deflected from the normal direction; wherein the prism module comprises at least one layer of prism sheet comprising a plurality of strip-shaped convex prisms arranged in parallel on a surface of the prism sheet away from the light guiding plate (prisms columns 42 and/or prism columns 43, Figs. 5, 10-11; para [0051-0068]); a light control film (prism columns 42, Fig. 5) located on a side of the prism module away from the light guiding plate wherein the light control film comprises a plurality of strip-shaped transmitting areas arranged in parallel (surfaces along the film 41, Fig. 5 & 10) and a plurality of strip-shaped blocking areas (areas defined by surfaces inclined relative to the film 41, Figs. 5 & 10) wherein strips are arranged in parallel (Figs. 5 & 10), wherein each of the strips of the plurality of strip-shaped transmitting areas and each of the strips of the plurality of strip-shaped blocking areas are arranged alternately in parallel (Figs. 5 and 10), wherein the strip-shaped blocking areas have micro blocking plates arranged therein (two obliquely arranged surfaces per prism, Figs. 5 & 10), wherein surfaces of the micro blocking plates facing the strip-shaped transmitting areas are inclined from the normal direction (Figs. 5 & 10), a first surface of a first micro blocking plate facing the strip-shaped transmitting areas is parallel to an adjacent second surface of a second micro blocking plate (analogous to previous explanations of triangular faces  in Figs. 5 & 10); each of the light deflecting elements comprises at least one of the strip-shaped transmitting areas, and two adjacent ones of the 
Taya discloses respective strip-shaped convex prisms in the prism sheet are asymmetric about the normal direction (Fig. 11) though does not specifically mention symmetry or asymmetry in the Fig. 10 elements.
Jones discloses respective strip-shaped convex prisms in the prism sheet are symmetric about the normal direction (Fig. 11; para [0107]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide symmetric prisms as taught by Jones with the system as disclosed by Taya.  There are finite configurations of the prisms as either symmetric or asymmetric and an artisan motivation would have been to try amongst these finite solutions in order to enhance the brightness characteristics of exiting illumination (para [0023]).
Taya discloses the claimed invention as cited above though does not explicitly disclose: micro blocking surfaces that are immediately adjacent are parallel.
Nagao discloses micro blocking surfaces that are immediately adjacent are parallel (reflective surfaces 17, Fig. 1-3)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide parallel surfaces of immediately adjacent micro blocking surfaces taught by Nagao with the system as disclosed by Taya.  While Taya discloses angled surfaces used to refract and control light emitted from the display as a whole, changing the geometry such that the refractive/reflective surfaces have a slightly different geometry and control light emission in a slightly different angular pattern would have been obvious to a person having ordinary skill in the art attempting to achieve optimal image contrast (“a display device so that the sharpness of an image to be displayed can be prevented from being deteriorated”; [0024]).


Regarding claim 13, Taya discloses the material of the prism module comprises transparent (Fig. 5).
Taya discloses the claimed invention as cited above though does not explicitly disclose the material of the prism module comprises transparent resin.
Jones discloses the material of the prism module comprises transparent resin (Fig. 1; para [0030]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a transparent resin as taught by Jones with the system as disclosed by Taya.  The motivation would have been to enhance the brightness characteristics of exiting illumination (para [0023]).
Regarding claim 14, Taya discloses a cross section of each of the strip-shaped convex prisms is a triangle (Fig. 5 & 11); and for each of the strip-shaped convex prisms, angles between two respective sides of the triangle with a bottom side of the triangle are unequal (Fig. 5 & 11) and the bottom side of the triangle is parallel to the light exit face of the light guiding plate (Fig. 5, 11; para [0068]).
Regarding claim 15, Taya discloses the claimed invention as cited above though does not explicitly disclose a cross section of each of the strip-shaped convex prisms is a rounded-corner triangle with a top corner comprising which is a rounded corner.
Jones discloses a cross section of each of the strip-shaped convex prisms is a rounded-corner triangle with a top corner comprising which is a rounded corner (Fig. 8, para [0096]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a transparent resin as taught by Jones with the system as disclosed by Taya.  The motivation would have been to enhance the brightness characteristics of exiting illumination (para [0023]).
Regarding claim 17, Taya discloses the claimed invention as cited above though does not explicitly disclose a cross section of each of the strip-shaped convex prisms is a polygon comprising at least four sides; and respective angles of top corners of the polygon away from the light guiding plate are greater than an angle between two sides of the polygon connected with a bottom side of the polygon, and the bottom side of the polygon is parallel to the light exit face of the light guiding plate.
Jones discloses a cross section of each of the strip-shaped convex prisms is a polygon comprising at least four sides (Fig. 9); and respective angles of top corners of the polygon away from the light guiding plate are greater than an angle between two sides of the polygon connected with a bottom side of the polygon (Fig. 9) and the bottom side of the polygon is parallel to the light exit face of the light guiding plate (Fig. 1 & 9; para [0098]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a transparent resin as taught by Jones with the system as disclosed by Taya.  The motivation would have been to enhance the brightness characteristics of exiting illumination (para [0023]).
Regarding claim 20, Taya discloses a display device, comprising a backlight module, and a display panel located on a light exit side of the backlight module (para [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taya in view of Jones as applied to claims 15 above, and further in view of US PG Pub. 202014/0049723 to Ryu et al. (hereinafter Ryu).
Regarding claim 16, Taya discloses the claimed invention as cited above though does not explicitly disclose a radius corresponding to the rounded corner is more than or equal to 0.003mm, and less than or equal to 0.2mm.
Ryu discloses a radius corresponding to the rounded corner is more than or equal to 0.003mm, and less than or equal to 0.2mm (Fig. 14, para [0064]).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taya as applied to claim 1 above, and further in view of US PG Pub. 2017/0115446 to Hirayama (hereinafter Hirayama).
Regarding claim 18, Taya discloses the backlight module further comprises comprising: a reflecting sheet located on a side of the light guiding plate away from the light deflector (reflecting sheet 6, Fig. 5). 
Taya the claimed invention as cited above though does not explicitly disclose wherein the backlight module further comprises a back frame located on a side of the reflecting sheet away from the light guiding plate.
Hirayama discloses wherein the backlight module further comprises a back frame (e.g. board attachment 37, Fig. 3) located on a side of the reflecting sheet (reflecting sheet 40, Fig. 3) away from the light guiding plate (light guide 19, Fig. 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed frame as taught by Hirayama with the system as disclosed by Taya.  The motivation would have been to integrated the backlight system within an electronic device (Fig. 3, abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taya as applied to claims 1 above, and further in view of US PG Pub. 2008/0019150 to Park et al. (hereinafter Park).
Regarding claim 19, Taya discloses one or more of a first diffusing sheet located between the light guiding plate and the light deflector (diffuser 3, Fig. 5). 
Taya the claimed invention as cited above though does not explicitly disclose a second diffusing sheet located on a side of the light deflector away from the light guiding plate.
Park discloses the backlight module further comprises comprising: one or more of a first diffusing sheet located between the light guiding plate and the light deflector and a second diffusing sheet located on a side of the light deflector away from the light guiding plate (diffusing layers 250 & 280, Fig. 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed diffusers as taught by Hirayama with the system as disclosed by Taya.  The motivation would have been to sufficiently scatter light incident from and exiting from a brightness enhancement layer.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872